Citation Nr: 0902138	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty March 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
tinnitus is not related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in August 2005, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

During the pendency of the veteran's appeal, the U.S. Court 
of Appeals for Veterans Claims made a decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision required that VA provide additional notice to the 
veteran about the evidence VA needs to make a decision on a 
disability compensation claim.  The RO sent the veteran 
compliant letters, dated in March and April 2006, which 
provided him with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Though these letters were sent after 
the initial adjudication of the veteran's claim, this timing 
issue was cured when the veteran's claim was re-adjudicated 
by the June 2006 statement of the case.  Prickett, 20 Vet. 
App. at 376.  Moreover, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the veteran's claims for service connection herein.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
  
In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records and his identified VA 
medical.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was also provided a VA examination to determine the 
presence, severity, and etiology of his condition.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


Herein, the veteran is seeking service connection for 
tinnitus.  He attributes this condition to inservice exposure 
to acoustic trauma.  As reported by the veteran, he served in 
active duty as a Combat Engineer.  He also reported that he 
was trained in demolitions, cleared mine fields, and was 
routinely exposed acoustic trauma from artillery, C-4 
explosions, and mortar fire.  Moreover, the veteran maintains 
that his right ear drum was punctured as a result of firing a 
rifle.

After a longitudinal review of the veteran's service medical 
records, the Board found no complaints or diagnosis of 
tinnitus.

In February 2006, the veteran underwent VA audiological 
examination.  The veteran presented with complaints of 
constant, moderate, low-pitched, cricket, and ocean wave 
noises in his ears.  The veteran marked the early 1970's as 
the onset of these symptoms, which were mild at the 
beginning, but worsened progressively over time.  The 
diagnosis was "constant, moderate, central subjective 
tinnitus."  The examiner opined that the veteran's current 
tinnitus was "less likely as not the result of noise 
exposure sustained during military service."

The veteran's service medical records reveal no complaints or 
diagnosis of tinnitus during his military service.  Moreover, 
although tinnitus is capable of lay observation, post-service 
records failed to document any complaints or diagnosis of 
tinnitus for more than thirty-four years after his discharge 
from the service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); see also 
Charles v. Principi, 16 Vet. App. 360, 374-75 (2002).

In this case, the veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the veteran's contentions that his current tinnitus is 
related to his military service, as a layman, cannot be 
considered competent evidence on medical causation.  The 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinion of record concerning 
the etiology of the veteran's current tinnitus is negative to 
the veteran's claims.  

Thus, in the absence of competent medical evidence that the 
veteran's tinnitus is related to his military service, the 
preponderance of the evidence is against the veteran's claims 
for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


